Title: To George Washington from the Commissioners for the District of Columbia, 8 January 1792
From: Commissioners for the District of Columbia
To: Washington, George



Sir
January 8th 1792

The enclosed Papers give the best state we are able of Danl Carroll’s House—the times of the several runnings and their

Difference can best be ascertained by the Artists employed, for, of the first we have no Certainty, of the latter we can conclude nothing—Majr L’Enfant has written us a Letter Concerning Mr Youngs House and Improvements, and without any previous Consultation with us another to Mr Young who has Addressed himself to us without keeping up the Correspondence with the Majr we requested Mr Young to reduce into writing the substance of his Address to us, and he has done so, by way of Letter, Copies of the three are inclosed—⟨L.⟩M.N.

Thos Johnson
Dd Stewart
Danl Carroll

